Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 1 of 6 PageID: 299




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
TEKEEMA TOCCARA MARTIN,                       :
                                              :      Civil Action No. 19-17400 (MAS) (TJB)
                       Plaintiff,             :
                                              :
                       v.                     :                      OPINION
                                              :
CARETHA WILLIAMS,                             :
                                              :
                       Defendant.             :
                                              :

SHIPP, District Judge

       Plaintiff Tekeema Toccara Martin, a pretrial detainee currently detained at Ancora

Psychiatric Hospital, has filed a civil rights complaint asserting claims under 42 U.S.C.

§ 1983. (Compl., ECF No. 1.) The Court will now review the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B) to determine whether it should be dismissed as frivolous or malicious, for failure

to state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from such relief. For the reasons set forth below, the Court will dismiss

the Complaint with prejudice.

I.     BACKGROUND

       In August 2019, Plaintiff filed a civil rights complaint against Ms. Caretha Williams.

(Compl., ECF No 1.) Prior to the Court’s screening of her Complaint, Plaintiff filed several various

motions and addenda. (Correspondence, ECF Nos. 6, 8, 9, 14; Mots., ECF Nos. 7, 10, 12, 13, 16.)

On March 5, 2020, the Court issued an Order construing Plaintiff’s submissions as attempts to

assert new claims. (Order, Mar. 5, 2020, ECF No. 17.) The Court informed Plaintiff that neither

Fed. R. Civ. P. 8, which governs pleadings, nor Fed. R. Civ. P. 15, which governs amended and
Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 2 of 6 PageID: 300




supplemental pleadings, permitted Plaintiff to submit numerous addenda to her complaint in a

piece meal fashion. (Id. at 1.) Accordingly, the Court instructed Plaintiff to submit a single, all-

inclusive amended complaint within 30 days and informed her that if she failed to such amended

complaint, the Court would treat her initial Complaint as the operative document. (Id.) The

Court’s March 5, 2020 Order was returned as undeliverable as it appears Plaintiff failed to update

her address with the Court. (Undeliverable Notice, ECF No. 19.) However, after the Court issued

the Order, Plaintiff filed a motion for “Leave to Appeal” the Order, indicating that she did, in fact,

receive the Court’s March 5, 2020 Order. (Mot., ECF No. 18.) As Plaintiff never subsequently

submitted a single, all-inclusive amended complaint, the Court treats Plaintiff’s initial Complaint

as the operative pleading.

         Plaintiff’s Complaint names only one Defendant, Caretha Williams. (Compl. 4 1.) The

Complaint provides a disjointed set of facts, many of which do not appear to relate to the sole

Defendant. (See generally Compl. 5–16.) For the sake of clarity, the Court only recites here the

allegations relevant to Ms. Williams.

         Plaintiff states that since 2009, the State of Georgia has been “sexually assaulting and

violently attacking” her. (Id. at 5.) She states that officers in Georgia forced themselves on her,

issued false criminal charges against her, plotted to kill her, and “robbed” her of her cash, vehicles,

home, clothes, and financial freedom. (Id. at 5–6.) Plaintiff alleges that Ms. Williams has been

“negligent” to these officers’ actions and has made false statements to these officers about her.

(Id. at 6, 16.)

         Plaintiff also contends that the State of New Jersey has falsely accused her of the attempted




1
    Page numbers refer to those that appear on the ECF header.


                                                  2
Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 3 of 6 PageID: 301




murder of Jeffrey Norris. (Id. at 15.) She alleges that the state court judge assigned to her case,

her defense attorney, and the prosecutor have threatened to “lock” her in a “mental hospital,” drug

her, and send her to prison for a crime she did not commit. (Id. at 7, 11.) She also indicates that

she has been mistreated by correctional officers at Monmouth County Correctional Institute on

several occasions. (Id. at 6–10, 12, 14–15.) Plaintiff states that she called Ms. Williams numerous

times to inform her of these events. (Id. at 6, 7, 11.) However, Ms. Williams allegedly told

Plaintiff that Plaintiff “deserve[s] what [her] enemies do” and no longer answers Plaintiff’s phone

calls. (Id. at 7–8.)

        Furthermore, Plaintiff states that Ms. Williams has violated Plaintiff’s rights by not

allowing Plaintiff to speak with her child. (Id. at 8.) Plaintiff submits that Ms. Williams has

disconnected her phone and refuses to answer Plaintiff’s written correspondence. (Id.) Plaintiff

alleges Ms. Williams has also violated her rights by not respecting Plaintiff’s ability to be a “mom

and woman,” an “independent entrepreneur,” and to have “nice luxury vehicles, money, and

always dress well.” (Id. at 8–9.)

II.     LEGAL STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

civil actions in which a prisoner proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B).

When reviewing such actions, the PLRA instructs courts to dismiss cases that are frivolous or

malicious, fail to state a claim on which relief may be granted, or seek monetary relief against a

defendant who is immune from suit. Id. “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x

120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).



                                                 3
Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 4 of 6 PageID: 302




         Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA

apply to the screening of her Fourth Amended Complaint. “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550

U.S. at 555). To survive a dismissal for failure to state a claim, a complaint must allege “sufficient

factual matter to show that the claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (internal quotation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 556). A plaintiff must be able to establish that “each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Id. at 676. Furthermore,

while pro se pleadings are liberally construed, they “still must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013).

III.     ANALYSIS

         The Court considers Plaintiff’s claims as brought pursuant to 42 U.S.C. § 1983. Section

1983 provides in relevant part:

                Every person who, under color of statute, ordinance, regulation,
                custom, or usage, of any State . . . , subjects or causes to be subjected,
                any citizen of the United States . . . to the deprivation of any rights,
                privileges, or immunities secured by the Constitution and laws, shall
                be liable to the party injured in an action at law, suit in equity, or
                other proper proceeding for redress. . .

To recover under this provision, a plaintiff must demonstrate two elements. First, a plaintiff “must

                                                    4
Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 5 of 6 PageID: 303




establish that the defendant acted under color of state law,” and second, a plaintiff must show they

were deprived of “a right secured by the Constitution.” Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). Importantly, “[t]he color of state law

element is a threshold issue; there is no liability under § 1983 for those not acting under color of

law.” Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995) (citing Versarge v. Twp. of

Clinton, 984 F.2d 1359, 1363 (3d Cir. 1993)).

       In the instant action, Plaintiff has failed to state a claim against Ms. Williams because

Plaintiff has not shown that Ms. Williams acted under color of state law. Section 1983’s “color of

state law” requirement means that the defendant must have “exercised power ‘possessed by virtue

of state law and made possible only because the wrongdoer is clothed with the authority of state

law.’” West, 487 U.S. at 49 (quoting United States v. Classic, 313 U.S. 299, 326 (1941)). This

requirement thereby excludes “‘merely private conduct, no matter how discriminatory or

wrongful.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (quoting Blum v. Yaretsky,

457 U.S. 991, 1002 (1982)). Here, Ms. Williams is a private citizen and Plaintiff has provided no

facts to suggest that Ms. Williams was ever clothed with the authority of state law. See Cook v.

Indovina, 351 F. App'x 721, 723 (3d Cir. 2009) (per curiam) (“Cook’s complaint concerns conduct

by private individuals, and therefore does not state a cognizable [§ 1983] claim.”) Thus, Ms.

Williams cannot be said to have acted under “color of state law” as required by § 1983. Malleus,

641 F.3d at 563. As a result, any claims against Ms. Williams are dismissed with prejudice.

IV.    LEAVE TO AMEND

       Generally, “plaintiffs who file complaints subject to dismissal under [the Prison Litigation

Reform Act] should receive leave to amend unless amendment would be inequitable or futile.”

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). “‘Futility’ means that the



                                                 5
Case 3:19-cv-17400-MAS-TJB Document 20 Filed 11/16/20 Page 6 of 6 PageID: 304




complaint, as amended, would fail to state a claim upon which relief could be granted.” Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Here, any attempt to amend the Complaint would be

futile because Ms. Williams is not amenable to suit under § 1983. Accordingly, the Court will

deny Plaintiff leave to file an amended complaint.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint (ECF No. 1) is dismissed with prejudice

and Plaintiff’s motion (ECF No. 18) is terminated in light of the dismissal of her Complaint. Leave

to amend is denied. An appropriate Order follows.




                                                            MICHAEL A. SHI
                                                                        HIPP
                                                                         IPP
                                                            UNITED STATES DISTRICT JUDGE




                                                6
